United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Bragg, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1054
Issued: October 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 27, 2014 appellant filed a timely appeal from the December 17, 2013 and
February 5, 2014 decisions of the Office of Workers’ Compensation Programs (OWCP) denying
her claim for an emotional condition. She also filed a timely appeal from the March 3, 2014
nonmerit decision denying her request for reconsideration. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits and nonmerit issue of this case.
ISSUES
The issues are: (1) whether appellant established that she sustained an emotional
condition in the performance of duty, as alleged; and (2) whether OWCP properly denied
appellant’s request to reopen her case for further review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

Appellant alleged, inter alia, that her supervisor put her in an extremely volatile, stressful
and hostile working environment, which aggravated and accelerated her post-traumatic stress
disorder (PTSD) symptoms. In support of her allegations, she discussed various incidents at
work involving interactions with her colleagues and improper behavior by her colleagues.
Appellant also alleged improper training, that she did most of the work in the office and that her
supervisors improperly changed the location of her desk.
FACTUAL HISTORY
On November 6, 2013 appellant, then a 37-year-old human resources assistant, filed an
occupational disease claim alleging that her PTSD was aggravated by her federal employment.
She indicated that her Health Insurance Portability and Accountability Act rights were violated
on the job in September 2013 when her medical conditions were disclosed to her fellow
coworkers by the adjutant and that this created a hostile and unsafe work environment.
Appellant also contended that her coworkers have worked together and developed a clique. She
noted that she first realized her illness was caused by her employment on September 1, 2013.
By letter dated November 12, 2013, OWCP informed appellant that her documentation
was insufficient to support her claim, instructed her to submit medical evidence and requested
that she respond to a questionnaire with regard to fact of injury.
In response, appellant submitted medical evidence. The record also contains information
with regard to appellant’s requests for a reasonable accommodation. Appellant signed a form on
July 2, 2013, indicating that she accepted reassignment as accommodation for her disabilities in
response to her request for a reasonable accommodation. The statement indicated that the
reassignment satisfied the relief requested in her November 9, 2012 formal Equal Employment
Opportunity (EEO) complaint. Appellant also submitted an appendix to a new complaint
requesting reasonable accommodation due to PTSD that was completed on October 10, 2013.
By decision dated December 17, 2013, OWCP denied appellant’s claim for the reason
that she had not established that an employment incident occurred as alleged.
On December 23, 2013 appellant requested reconsideration. Information submitted since
the last OWCP decision included additional medical evidence. Furthermore, appellant submitted
information with regard to her EEO complaint claim, including a questionnaire completed by
Joyce Underwood, who worked with appellant, with regard to appellant’s discrimination
complaint. Ms. Underwood indicated that on October 9, 2013 appellant was denied a reasonable
accommodation; that Ms. Underwood believed that the work environment was bad and that there
was a clique and if you were not part of the clique that they were not going to make it easy for
you; that appellant had a conflict with a coworker that Ms. Underwood also had issues with; and
that on October 1, 2013 the adjutant moved appellant’s desk side by side with another colleague
with the same disability. She noted that in mid-September 2013 appellant asked that the adjutant
resolve a conflict between her and another worker and that she responded, “These white boys,
the green berets are not for us and that we need to stick together.” Ms. Underwood also noted
that on July 2, 2013 appellant found out that the adjutant provided her medical information to her
coworkers and that on October 15, 2013 Major Marvin made a comment to other civilian
employees that appellant was not going to do to this battalion what she did to her prior one.

2

The record also contains a questionnaire completed by appellant with regard to the EEO
complaint wherein she indicated that on October 9, 2013 Major Marvin denied her request for a
reasonable accommodation to transfer her to a less-stressful, less-hostile working environment.
Appellant alleged that from July 2 through October 16, 2013 she was continuously exposed to a
hostile working environment and harassment, which included the incident on October 5, 2013
discussed previously. She detailed problems she had with Terrence Story and Ms. Troublefield,
including allegations that Ms. Troublefield received special treatment, that Mr. Story had a
meeting wherein he asked others what they had heard about appellant and that Mr. Story made a
false statement about appellant being a “sh*t starter.” Appellant indicated that nobody would
talk to her and would whisper behind her back. She indicated that she called the military police
with regard to Ms. Johnson with whom she had an altercation. Appellant discussed differences
with management with regard to where she could sit.
In a February 5, 2014 letter, Edward M. Lemanski of the employing establishment
alleged that the employing establishment did not deny appellant’s request for a reasonable
accommodation, but could not complete the interactive process because she was out of work on
medical leave from October 10 until December 2, 2013 and that, upon her return to work on
December 2, 2013, she was accommodated in a different office. He indicated that the employing
establishment had made multiple attempts to accommodate appellant in various locations and
duties since February 2013, but that each time she found cause to rate each new position as
unsatisfactory. Mr. Lemanski also indicated that appellant had informed her coworkers and
various managers of her medical conditions personally.
By decision dated February 5, 2014, OWCP found that the evidence submitted for
reconsideration was insufficient to modify the decision denying her claim.
On February 10, 2014 appellant requested reconsideration. In her reconsideration
request, she noted inter alia that, from September until December 2013 she was in a very hostile,
stressful and harassing environment. She noted that Ms. Troublefield falsely accused her of
putting a substance of voodoo under her desk and reported this to SSG Berry and Major Marvin.
Appellant alleged that she was not formally trained for her daily duties. She indicated that she
did not share her personal information with anybody from work. Appellant stated that she would
go into community and because of what the people at work stated, the members of the
community would look at her and her kids and whisper rumors. She stated that she was asked by
other coworkers about a rumor that she slashed and destroyed personal property in the parking
lot. Appellant noted that various statements made her fearful for her life and personal safety.
By decision dated March 3, 2014, OWCP denied appellant’s claim for merit review.
LEGAL PRECEDENT -- ISSUE 1
To establish a claim that he or she sustained an emotional or stress-related condition in
the performance of duty, an employee must submit: (1) factual evidence identifying employment
factors or incidents alleged to have caused or contributed to the condition; (2) medical evidence
establishing that he or she has an emotional or stress-related disorder; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to the condition. If a claimant implicates a factor of employment, OWCP should

3

determine whether the evidence of record substantiates that factor. Allegations alone are
insufficient to establish a factual basis for an emotional condition claim and must be supported
with probative and reliable evidence. If a compensable factor of employment is established,
OWCP must then base its decision on an analysis of the medical evidence.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to a claimant’s employment. In the case of Lillian Cutler,3 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition under FECA. When an employee experiences emotional stress in carrying
out his or her employment duties and the medical evidence establishes that a disability resulted
from this emotional reaction, the disability is generally regarded as due to an injury arising out of
and in the course of employment. This holds true when the disability results from an emotional
reaction to a special assignment or other requirement imposed by the employing establishment or
by the nature of the work. On the other hand, there are disabilities that have some causal
connection with the claimant’s employment but nonetheless fall outside FECA’s coverage
because they are found not to have arisen out of employment, such as when a disability results
from a fear of a reduction-in-force or frustration from not being permitted to work in a particular
environment or to hold a particular position.4
Administrative and personnel matters, although generally related to the claimant’s
employment, are administrative functions of the employing establishment rather than the regular
or specially-assigned work duties of the claimant and are not covered under FECA.5 However,
the Board has held that an administrative or personnel matter will be considered an employment
factor where the evidence discloses error or abuse on the part of the employing establishment. In
determining whether the employing establishment erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.6
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.7 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints by themselves do not establish that workplace harassment or
unfair treatment occurred. The issue is whether the claimant has submitted sufficient evidence
under FECA to establish a factual basis for the claim by supporting his or her allegations with
2

G.G., Docket No. 13-644 (issued July 19, 2013).

3

28 ECAB 125 (1976).

4

William E. Seare, 47 ECAB 663 (1996).

5

M.C., Docket No. 10-1628 (issued June 8, 2011); Matilda R. Wyatt, 52 ECAB 421 (2001).

6

M.D., 59 ECAB 211 (2007); Ruth S. Johnson, 46 ECAB 237 (1994); see also Thomas D. McEuen, 41 ECAB
387 (1990), reaff’d on recon., 42 ECAB 566 (1991).
7

See also R.C., Docket No. 13-1636 (issued June 16, 2014); see Michael Ewanichak, 48 ECAB 364 (1997).

4

probative and reliable evidence.8 The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in
fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by OWCP and the Board.9
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. Mere disagreement with or dislike of actions taken by a
supervisor or manager will not be compensable absent evidence establishing error or abuse.10
ANALYSIS -- ISSUE 1
Appellant has not shown that she developed an emotional condition due to the
performance of her regular or specially assigned duties or out of a specific requirement imposed
by her employment under Cutler.11
The majority of appellant’s allegations concern her perception that she worked in a
hostile work environment and was harassed by fellow employees. For example, she listed
numerous conflicts with her colleague’s clique, that people would talk about her behind her back
and asserted that she was treated unfairly. Personal perceptions alone are insufficient to establish
an employment-related emotional condition.12 Appellant also noted that her medical information
was improperly given to her colleagues. She noted that management did not properly intervene
to resolve conflicts between her and her coworkers and that she had to call the military police.
Appellant alleged that improper comments were made about her behavior. For harassment to
give rise to a compensable disability there must be evidence that the harassment occurred.13
Appellant has not established that the harassment occurred. The employing establishment
indicated that it was she who told her colleagues and managers about her medical conditions.
The only document appellant submitted in support of her allegations was a statement by
Ms. Underwood. This statement is largely repetition of what appellant stated to Ms. Underwood
rather than independent observations of Ms. Underwood about specific incidents. Although
Ms. Underwood also alleged that she had similar problems with her colleagues, evidence of
specific circumstances that she can provide independent support for are questionable. She
alleges that certain improper comments were made by management, but it is unclear if
Ms. Underwood heard these comments herself or if they were repetition of what appellant told
her. For harassment to give rise to a compensable disability there must be evidence that the

8

See R.C., id.

9

Id.; see also Beverly R. Jones, 55 ECAB 411 (2004).

10

See also H.C., Docket No 12-457 (issued October 19, 2012); see William H. Fortner, 49 ECAB 324 (1998).

11

See Lillian Cutler, supra note 3.

12

S.B., Docket No. 14-160 (issued June 9, 2014).

13

See Donna J. DiBernardo, 47 ECAB 700 (1996).

5

harassment occurred.14 A claimant’s mere perception of harassment is not compensable.15 The
Board finds that appellant has not established a compensable factor due to harassment.
Appellant also alleged that management improperly moved her desk and did not provide
her with appropriate training. The Board finds that these allegations concern administrative or
personnel matters. Generally, an employee’s emotional reaction to administrative or personnel
matters is not covered under FECA. However, when the evidence of record demonstrates that
the employing establishment erred or acted unreasonably in a personnel matter, coverage may be
afforded.16 There is no evidence that the employing establishment acted unreasonably with
regard to moving appellant’s desk or with regard to providing training.
Lastly, appellant alleged that the employing establishment failed to provide a reasonable
accommodation to her with regard to her disability. However, disability is not covered where it
results from her not being permitted to work in a particular environment or to hold a particular
position.17 The Board notes that the employing establishment indicated that appellant was off
work from October 10 through December 2, 2013 and that, when she returned to work, she was
accommodated in a different office. The employing establishment noted that it made numerous
attempts to provide her with a change of work environment but that she would find each position
unsatisfactory.
Accordingly, after review of the evidence of record, the Board finds that appellant has not
established a compensable work factor. As appellant has failed to establish a compensable work
factor, the Board need not address the medical evidence of record.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,19
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.20 To be entitled to a merit review
14

Id.

15

See Joel Parker, Sr., 43 ECAB 220 (1991).

16

See Thomas D. McEuen, supra note 6; Norman A. Harris, 42 ECB 923 (1991).

17

A.K., Docket No. 14-437 (issued June 9, 2014).

18

Marlon Vera, 54 ECAB 834 (2003).

19

See supra note 1. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
20

20 C.F.R. § 10.606(b)(3).

6

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.21 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.22
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim for compensation as she failed to establish a
compensable factor of employment in her claim for an emotional condition. It denied her request
for further merit review of her claim in its March 3, 2014 decision.
In requesting further reconsideration of her claim, appellant did not submit any new
evidence. Instead, she reiterated arguments previously made and rejected by OWCP. Appellant
did make new allegations with regard to other incidents, including an allegation that an
accusation was made that she placed a voodoo substance under Ms. Troublefield’s desk and her
belief there was gossip about her amongst her colleagues and the general public. However, these
allegations are totally unsupported by any evidence. A claimant may be entitled to a merit
review by submitting pertinent new and relevant evidence, but appellant did not submit any
pertinent new and relevant evidence in this case.23 Furthermore, appellant did not identify a
specific point of law or show that it was erroneously applied or interpreted or advance new legal
argument.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty, as alleged. The Board further finds that OWCP properly denied her
request to reopen her case for further review of the merits under 5 U.S.C. § 8128(a).

21

Id. at § 10.607(a).

22

Id. at § 10.608(b).

23

See T.M., Docket No. 13-1194 (issued August 27, 2013).

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 3 and February 5, 2014 and December 17, 2013 are
affirmed.
Issued: October 21, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

